PER CURIAM.
This is a motion to dismiss the appeal. Defendant gave notice of its appeal and filed its transcript here on March 7, 1918, and filed its abstract April 8,1918. No brief having been filed plaintiff, on November 20,1918, served and filed this motion *152to dismiss the appeal, for failure on the part of the defendant to comply with Rule 8 of this court 89 Or. 713 (173 Pac. viii), which requires the appellant to file a brief within twenty days after service of a copy of the abstract. No brief was filed by appellant until February 12, 1919, and no reason is advanced for the delay.
The appeal is dismissed. [Appeal Dismissed.